Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 15-16 and 18-20 are allowed.  Claims 1-14 and 17 have been canceled by the examiner’s amendment as stated below.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Shudy, Jr., John G. (Reg. No. 31,214) on 2/5/2021.

The application has been amended as follows: 

I. 	Claims 1-14 are canceled without prejudice or disclaimer.

II.  	Clams 15 and 18 are amended and 16 and 19-20 are original presented as below and claim 17 is canceled as stated below: 

15.	(Currently Amended)	An IoT hub energy optimizer comprising:
an optimizer connected to an IoT hub and a field bus;
a building management system connected to the IoT hub and the field bus;
a cloud connected to the IoT hub; and
a user interface connected to the cloud; and
wherein:
the field bus is connected to at least one field sensor[[.]]; and
wherein the cloud comprises:
a data store connected to the IoT hub;
an insight module connected to the IoT hub;
an ontology model module; and
a data analytics engine connected to the data store, the ontology model module, and the insight module; and
wherein the insight module provides one or more items selected from a group that comprises performance monitoring, trending, fault detection, diagnosis, and improvement recommendations.

16.	(Original)	The optimizer of claim 15, wherein:
data from the field sensor go to the optimizer and the building management system; and
the data are processed at the optimizer and the building management system for proper settings at the building management system.

17.	(Canceled)

18.	(Currently Amended)	The optimizer of claim [[17]]15, wherein the user interface is connected to the insight module.

19.	(Original)	The optimizer of claim 18, wherein the user interface comprises:
an application programmable interface (API) connected to the insight module; and
a customer portal connected to the API.

20.	(Original)	The optimizer of claim 19, wherein the user interface further comprises a mobile app.

The following is an examiner’s statement of reasons for allowance: applicant’s arguments and/or amendment filed on 1/25/2021 and 2/5/2021 regarding claims 15-20 are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMESH B PATEL/Primary Examiner, Art Unit 2119